CCA 37439. On consideration of the issues certified by the Judge Advocate General of the Air Force, 72 M.J. 410 (C.A.A.F. 2013), and Appellee’s motion to strike, we conclude that the United States Air Force Court of Criminal Appeals did not err in finding that Appellee was materially prejudiced by the government’s failure to allege the terminal element for Specification 2 of Charge III alleging indecent assault in violation of Article 134, UCMJ. See United States v. Goings, 72 M.J. 202 (C.A.A.F. 2013) and United States v. Gaskins, 72 M.J. 225 (C.A.A.F. 2013). Accordingly, it is ordered that the first certified issue is answered in the affirmative and the second and third certified issues are answered in the negative, that the motion to strike is denied as moot, and the decision of the United States Air Force Court of Criminal Appeals is hereby affirmed.